                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-5115-GF-JTJ
                                           Ticket Numbers: 6563658, 6563659
                 Plaintiff,                Location Code: M13
                                           Disposition Code: PE
       vs.

 BRIAN CLORE,                              JUDGMENT AND ORDER
                                           DISMISSING VIOLATION
                 Defendant.


      Defendant Brian Clore (Clore) pleaded guilty on September 12, 2019, to

Operating a Vehicle Under the Influence of Alcohol as charged in Ticket No.

6563659. The Court imposed the following sentence pursuant to the Sentencing

Reform Act of 1984:

      1.     Clore shall pay a fine in the amount of $900.00 plus a $30.00 Special

Assessment, for a total amount of $930.00. Clore has made a partial payment of

$75.00, leaving a balance due of $855.00. See Receipt No. MTX400013920.

Clore shall pay the balance due by making payments of $150.00 per month.

      2.     Clore may pay the balance due by check or money order, or by

making payments online. Checks and money orders must be made payable to

“U.S. COURTS — CVB,” and must be mailed to the Central Violations Bureau at
P.O. Box 780549, San Antonio, TX 78278. Clore may make payments on online

at www.cvb.uscourts.gov.

      3.     Clore shall attend and complete alcohol treatment classes (ACT

classes) within six months of the entry of this Judgment. Clore shall provide a

certificate of completion to the United States Attorney’s Office at P.O. Box 3447,

Great Falls, MT 59403.

      4.    Clore shall serve 1 day in custody on or before October 3, 2019.

Clore may serve his term of custody at the Flathead County Detention Center in

Kalispell, Montana.

      IT IS FURTHER ORDERED:

      Violation No. 6563658 is DISMISSED on the government’s

motion.

               NOTICE OF RIGHT TO APPEAL SENTENCE

      You may appeal the sentence imposed in this case to a United States District

Court Judge within 14 days of the date of this Judgment. See Federal Rule of

Criminal Procedure 58(g)(2)(B). If you wish to appeal, you must file a Notice of

Appeal with the Clerk of the United States District Court. The Notice of Appeal

must describe the Judgment from which the appeal is taken. You must provide a

copy of the Notice of Appeal to the United States Attorney’s Office in Great Falls,

                                         2
Montana, by mail or in person.

      If you appeal, you must pay a $38 filing fee. See 28 U.S.C. § 1914,

Miscellaneous Fee Schedule, subsection 9. The filing fee must be paid when you

file your Notice of Appeal.

      If you appeal, you may also be required to provide a copy of the record to

the District Court Judge. The record consists of the exhibits in the case and any

transcript or tape recording of the proceedings. Fed. R. Crim. P. 58(g)(2)(C).

      DATED this 16th day of September, 2019.




                                         3
